Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment, received 6/17/2020, has been entered. 
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jung S. Shim on 12/20/2021.
The application has been amended as follows: 
Claim 1 is amended as follows:
1.  (Currently Amended)  An organic electronic device comprising a substrate on which an organic electronic element is formed; a top encapsulation layer encapsulating the entire surface of the organic electronic element; and a side encapsulation layer disposed on the edge of the substrate,
wherein a top surface of the top encapsulation layer is in the same plane with a top surface of the side encapsulation layer, and 
wherein the side encapsulation layer has a tensile modulus of 0.05 MPa to 100 MPa at 25°C after curing, the top encapsulation layer has a tensile modulus of 100 MPa or more at 25°C after curing, and the ratio of the tensile modulus of the top encapsulation layer to the tensile elastic modulus of the side encapsulation layer is in a range of 5 to 400.

Claim 20 is amended as follows: 
20.  (Currently Amended)  A method for manufacturing an organic electronic device comprising steps of applying a side encapsulation layer composition on the periphery of a substrate on which an organic electronic element is formed so as to surround the side surfaces of the organic electronic element and applying a top encapsulation layer composition so as to encapsulate the entire surface of the organic electronic element,
wherein a top surface of the top encapsulation layer is in the same plane with a top surface of the side encapsulation layer, and 
wherein the side encapsulation layer has a tensile modulus of 0.05 MPa to 100 MPa at 25°C after curing, the top encapsulation layer has a tensile modulus of 100 MPa or more at 25°C after curing, and the ratio of the tensile modulus of the top encapsulation layer to the tensile elastic modulus of the side encapsulation layer is in a range of 5 to 400.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, especially closest prior art references Yoo et al. (US Pub. No. 2016/0118620 A1 and 2016/0133872 A1), fail to teach or suggest all of the limitations of independent claims 1 or 20.  Specifically, the prior art of record fails to teach or suggest an organic electronic device wherein a top surface of the top encapsulation layer is in the same plane with a top surface of the side encapsulation layer, and wherein the side encapsulation layer has a tensile modulus of 0.05 MPa to 100 MPa at 25°C after curing, the top encapsulation layer has a tensile modulus of 100 MPa or more at 25°C after curing, and the ratio of the tensile modulus of the top encapsulation layer to the tensile elastic modulus of the side encapsulation layer is in a range of 5 to 400, as recited in claim 1; or a method for manufacturing an organic electronic device wherein a top surface of the top encapsulation layer is in the same plane with a top surface of the side encapsulation layer, and wherein the side encapsulation layer has a tensile 
Dependent claims 2-19 are allowable because of their dependence from allowable independent claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.